ORDER
PER CURIAM.
James Edwards appeals from the judgment entered on his convictions after a bench trial for two counts of unlawful possession of a firearm. There was no error in the tidal court’s denial of the motion to suppress the guns seized from Edwards’s home. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).